DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-19 are present in this application.  Claims 1-19 are pending in this office action.  

Drawings
The drawings received on 15 September 2020 are accepted by the Examiner.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 05, 2019 and March 25, 2020 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

This Office Action is Non-Final.




Claim Objection
Claims 1 and 14 are objected to because of the following informalities:  In claim 1, line 16 the phrase “its usefulness” is not clear.  Similar problem exists in claim 14.  Appropriate correction is required.

Claims rejection 35 U.S.C. 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 7 and 10-11 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Wei at el. (US 10,528,576 B1) in view of Kulkarni et al. (US 2012/0078825 A1).

Regarding claim 1, Wei discloses a computer-implemented method for generating a meta-feature for ranking documents by a machine learning algorithm (MLA) executed by a server, the method executable by the server (see Wei col. 4, lines 15-20, A master data set as described herein may be used to train a machine learning model to determine a level of relevance of each search result to the query), the method comprising:
acquiring, by the server, an indication of a past query having been submitted
see Wei col. 4, lines 15-20, A master data set as described herein may be used to train a machine learning model to determine a level of relevance of each search result to the query; see Wei col. 4, lines 55-60, a user may submit a search query to the support service 130 using the application 112. Upon receiving a query, the query service 136 may extract features from the query. Features of the query may include a length of the query, words or phrases in the query, etc.);
acquiring, by the server, a set of past documents, the set of past documents
having been presented as search results in response to the past query, each
respective document of the set of past documents (see Wei col. 4, lines 60-col. 5, lines 1-5,  The query service 136 may also obtain a plurality of search results, each corresponding to a support document in the database 138. Each search result may provide a link to a corresponding support document in the database 138. For example, a given search result may provide a hyperlink that references a location of the corresponding support document in the database 138. The query service 136 may extract features from each support document in the database 138. Features of a support document may include a length of a title of the support document, a length of the support document, words or phrases in the support document, etc. The features extracted from each support document may be stored in the database 138 and associated with the corresponding document based on a mapping) including:
a first plurality of features (see Wei col. 4, line 60-col. 5, lines 1-5,  The query service 136 may also obtain a plurality of search results, each corresponding to a support document in the database 138. Each search result may provide a link to a corresponding support document in the database 138. For example, a given search result may provide a hyperlink that references a location of the corresponding support document in the database 138. The query service 136 may extract features from each support document in the database 138. Features of a support document may include a length of a title of the support document, a length of the support document, words or phrases in the support document, etc. The features extracted from each support document may be stored in the database 138 and associated with the corresponding document based on a mapping), and
respective values for the first plurality of features (see Wei col. 3, lines 17-22, The query service may compare the features of the query and features of the search results. Based on the comparison, the query service may determine a level of relevance of each search result to the search query. The level of relevance may be on a scale from zero to a maximum value);
generating, by the server, the meta-feature, a respective value of the metafeature for a respective document being (see Wei col. 2, lines 60-64, for building a data set to rank search results based on a level of relevance to a domain specific search query) based on:
a respective value of a given feature of the first plurality of features for
 the respective document (see Wei col. 2, lines 60-64, for building a data set to rank search results based on a level of relevance to a domain specific search query), and
a value of a parameter associated with the set of past documents (see Wei col. 2, lines 60-64, for building a data set to rank search results based on a level of relevance to a domain specific search query; see Wei col. 9, lines 53-56, the query service monitors and obtains metrics related to user interactions with the search results. The metrics may include a click rate for a particular search result, explicit feedback from users, or implicit feedback from users. The click rate for a particular search result may identify a number of times a user selected that result from the list of results; see Wei col. 11, lines 38-45, the query service determines a relevance score for each search result based on the comparison. The relevance score of a given search result may be an integer, floating point number, categorical variable, or the like);
validating, by the server, the meta-feature based on its usefulness for ranking
future search engine results pages (SERPs) (see Wei col. 9, lines 7-20, The training set generator 208 may obtain the search query, features of the query, features of each support document in the database, and the relevance ranking of each search result. The training set generator 208 may also obtain the metrics related to user interactions from the interaction monitor 204. This data is used to create a master data set to be used to train the machine learning model 140. The machine learning model 140 is trained to improve the accuracy of future determinations of relevance scores for each search result in response to a search query. The master data set and the machine learning model 140 may be updated in real-time (e.g., for each search query received) or in batches (e.g., periodically); see Wei col. 10, lines 19-25, the query service normalizes the metrics obtained in step 330. The metrics may be normalized to account for a click bias, a voting bias, an assisted support bias, etc);
in response to the usefulness…, adopting the meta-feature for ranking future SERPs (see Wei col. 14, lines 1-5, The training set generator 530 may use this data to generate a master data set. The training set generator 530 provides the master data set to the result ranker 528. The master data set may be used to train the machine learning model to more accurately determine a relevance of each search result to a query submitted by a user of the application 522; see Wei col. 9, lines 1-21, The training set generator 208 may obtain the search query, features of the query, features of each support document in the database, and the relevance ranking of each search result. The training set generator 208 may also obtain the metrics related to user interactions from the interaction monitor 204. This data is used to create a master data set to be used to train the machine learning model 140. The machine learning model 140 is trained to improve the accuracy of future determinations of relevance scores for each search result in response to a search query. The master data set and the machine learning model 140 may be updated in real-time (e.g., for each search query received) or in batches (e.g., periodically)).
Kulkarni expressly discloses in response to the usefulness being above a predetermined threshold, adopting the meta-feature for ranking future SERPs (see Kulkarni paragraph [0026], Collected observations can be fed into the machine learning system when the system is being trained. In an example, training involves inputting data, observing the results, and indicating incorrect results. The machine learning system can then adjust its model (e.g., internal model 135) and the data can be fed through again, and again the results can be observed and incorrect results can be indicated to the machine learning system. This process can repeat until a satisfactory threshold of error (or correctness), desired number of cycles, or other predetermined condition is achieved. The model can then remain relatively static to be used for future problem solving (e.g., ranking search results).
Wei to have in response to the usefulness being above a predetermined threshold.  Here, combining Kulkarni with Wei, which are both related to ranking search results using machine learning, improves Wei, by establishing machine learning module that can be configured to implement (e.g., create, update, or host) a goal model (see Kulkarni paragraph [0016]).

Regarding claim 2, Wei discloses the set of past documents is associated with past user interactions (see Wei col. 1, lines 52-67, The method may also include determining a relevance score for each search result in the plurality of search results based, at least in part, on the comparison and metrics related to prior interactions with the plurality of search results by a plurality of users. The method may also include generating an ordered list of the plurality of search results based on the relevance scores. The method may also include returning the ordered list in response to the search query).
and wherein the validating comprises:
receiving, from a plurality of electronic device connected to the server, a
current query, the current query being similar to the past query (see Wei col. 2, lines 1-15, generate a data set representative of search results responsive to a search query. The operation may generally include identifying features of the search query and features of a plurality of search results. The operation may also include comparing the features of the search query and the features of the plurality of search results. The operation may also include determining a relevance score for each search result in the plurality of search results based, at least in part, on the comparison and metrics related to prior interactions with the plurality of search results by a plurality of users);
generating, by the server, a respective set of current documents relevant to the
current query, each current document of the respective set of current documents including the first plurality of features and the meta-feature (see Wei col. 2, lines 1-15, generate a data set representative of search results responsive to a search query. The operation may generally include identifying features of the search query and features of a plurality of search results. The operation may also include comparing the features of the search query and the features of the plurality of search results. The operation may also include determining a relevance score for each search result in the plurality of search results based, at least in part, on the comparison and metrics related to prior interactions with the plurality of search results by a plurality of users), the
respective set of current documents being at least a subset of the set of past
documents (see Wei col. 2, lines 1-15, generate a data set representative of search results responsive to a search query. The operation may generally include identifying features of the search query and features of a plurality of search results. The operation may also include comparing the features of the search query and the features of the plurality of search results. The operation may also include determining a relevance score for each search result in the plurality of search results based, at least in part, on the comparison and metrics related to prior interactions with the plurality of search results by a plurality of users);
ranking, by the MLA, the respective set of current documents based at least in
(see Wei col. 2, lines 1-20, The operation may also include generating an ordered list of the plurality of search results based on the relevance scores. The operation may also include returning the ordered list in response to the search query);
transmitting, by the server to the plurality of electronic devices, a respective
SERP including the respective final ranked list of documents (see Wei col. 2, lines 1-15, see Wei col. 2, lines 1-20, The operation may also include generating an ordered list of the plurality of search results based on the relevance scores. The operation may also include returning the ordered list in response to the search query);
receiving, by the server from the plurality of electronic devices, at least one
respective user interaction with the respective SERP (see Wei col. 3, lines 44-67, Upon displaying the list of search results, the query service may obtain metrics related to user interactions with the search results. The metrics may include explicit feedback and implicit feedback from the user. Explicit feedback may include a vote provided by a user that indicates whether a particular search result is relevant to the query. Explicit feedback may also be provided by the user as text or in response to a product survey, etc); and
determining, by the server, the usefulness of the meta-feature based on:
the respective user interactions with the respective SERPs (see Wei col. 3, lines 44-67, The query service may obtain implicit feedback by monitoring actions of the user after the user selects a particular search result. The implicit feedback may indicate whether the particular search result is relevant to the search query).

with the set of past documents (see Kulkarni paragraph [0026], Collected observations can be fed into the machine learning system when the system is being trained. In an example, training involves inputting data, observing the results, and indicating incorrect results. The machine learning system can then adjust its model (e.g., internal model 135) and the data can be fed through again, and again the results can be observed and incorrect results can be indicated to the machine learning system. This process can repeat until a satisfactory threshold of error (or correctness), desired number of cycles, or other predetermined condition is achieved. The model can then remain relatively static to be used for future problem solving (e.g., ranking search results).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Kulkarni into the method of Wei to have in response to the usefulness being above a predetermined threshold.  Here, combining Kulkarni with Wei, which are both related to ranking search results using machine learning, improves Wei, by establishing machine learning module that can be configured to implement (e.g., create, update, or host) a goal model (see Kulkarni paragraph [0016]).

Regarding claim 7, Wei discloses wherein the value of the given feature for the at least one other document in the set of past documents is an average value of the given feature for the set of past documents (see Wei col. 6, lines 20-25, the selected search result may be relevant to the pricing query, but the relevance score of that result may be decreased based on the down-vote. To prevent an unreliable vote from affecting the relevance score of a particular search result, an average vote for that result may be used to determine a relevance score of that result).

Regarding claim 10, Wei discloses wherein the meta-feature is a first meta-feature of a set of meta features; and wherein the generating the first meta-feature further comprises generating each respective meta-feature of the set of meta-features, each respective value of the respective metafeature being generated based on:
a respective value of a respective feature of the first plurality of features, and
a respective parameter associated with the respective set of past documents (see Wei col. 2, lines 1-15, generate a data set representative of search results responsive to a search query. The operation may generally include identifying features of the search query and features of a plurality of search results. The operation may also include comparing the features of the search query and the features of the plurality of search results. The operation may also include determining a relevance score for each search result in the plurality of search results based, at least in part, on the comparison and metrics related to prior interactions with the plurality of search results by a plurality of users);
and
the determining to use the first-meta feature is executed further in response to the current user engagement metric of the first meta-feature being above respective
current user engagement metrics of remaining meta-features of the set of meta15 features (see Wei col. 9, lines 8-15, The training set generator 208 may obtain the search query, features of the query, features of each support document in the database, and the relevance ranking of each search result. The training set generator 208 may also obtain the metrics related to user interactions from the interaction monitor 204. This data is used to create a master data set to be used to train the machine learning model 140. The machine learning model 140 is trained to improve the accuracy of future determinations of relevance scores for each search result in response to a search query. The master data set and the machine learning model 140 may be updated in real-time (e.g., for each search query received) or in batches (e.g., periodically).

Regarding claim 11, Wei discloses, wherein the given feature is one of:
a query-dependent feature (see Wei col. 9, lines 8-15, The training set generator 208 may obtain the search query, features of the query, features of each support document in the database, and the relevance ranking of each search result. The training set generator 208 may also obtain the metrics related to user interactions from the interaction monitor 204. This data is used to create a master data set to be used to train the machine learning model 140. The machine learning model 140 is trained to improve the accuracy of future determinations of relevance scores for each search result in response to a search query. The master data set and the machine learning model 140 may be updated in real-time (e.g., for each search query received) or in batches (e.g., periodically), and
a query-independent feature (see Wei col. 5, lines 38-45, the query service 136 may monitor user interactions with the search results returned to the user. The user interactions may include, for example, a click on a search result to open a corresponding support document. User interactions may also include invoking a live support session after opening the support document and submitting a second search query related to the subject matter of the first query. The query service 136 may also monitor a period of time the corresponding support document is open).

Claims 3-6, 8-9, 12 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Wei at el. (US 10,528,576 B1) in view of Kulkarni et al. (US 2012/0078825 A1) further in view of Royzner (US 2017/0061021 A1).

Regarding claim 3, Wei discloses wherein the value of the parameter associated with the set of past documents is at least one of:
a respective …rank of the respective document (see Wei col. 2, lines 1-15, generate a data set representative of search results responsive to a search query. The operation may generally include identifying features of the search query and features of a plurality of search results. The operation may also include comparing the features of the search query and the features of the plurality of search results. The operation may also include determining a relevance score for each search result in the plurality of search results based, at least in part, on the comparison and metrics related to prior interactions with the plurality of search results by a plurality of users),
a value of the given feature of at least one other document of the set of past
documents (see Wei col. 11, lines 38-45, the query service determines a relevance score for each search result based on the comparison. The relevance score of a given search result may be an integer, floating point number, categorical variable, or the like), and
another value of another feature associated with one of the respective document and at least one other document (see Wei col. 11, lines 10-15, At step 340, the query service adjusts the level of relevance of each search result to the search query based on the features and normalized metrics. The query service may also adjust the relevance score of each search result based on a weight assigned to each normalized metric and each matching feature between the search query and a given search result).
Royzner expressly discloses preliminary rank of the respective document (see Royzner paragraph [0018], User-nonspecific features may be obtained using a preliminary machine learning algorithm (SVD as an example) different from the main machine learning algorithm used for generating the final prediction of the recommended content for the user; see Royzner paragraph [0118], the first prediction module 116 can be thought of as a "main prediction module" in a sense that the first prediction module 116 can generate the list of items to be recommended, while the second prediction module 118 can be thought of as a "secondary prediction module" or a "preliminary prediction module" in a sense that the second prediction module 118 generates certain features that can be used for training and/or as an input to the first prediction module 116).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Royzner into the method of Wei to have in response to the usefulness being above a predetermined threshold.  Here, combining Royzner with Wei, which are both related to ranking search Wei, by establishing machine learning module that can be configured to implement prediction using user-nonspecific features that are calculated once in a given period of time (see Royzner paragraph [0013]).

Regarding claim 4, Royzner expressly discloses wherein the method further comprises, prior to the generating the meta-feature:
ranking, by a second MLA executed by the server (see Royzner paragraph [0018], User-nonspecific features may be obtained using a preliminary machine learning algorithm (SVD as an example) different from the main machine learning algorithm used for generating the final prediction of the recommended content for the user; see Royzner paragraph [0118], the first prediction module 116 can be thought of as a "main prediction module" in a sense that the first prediction module 116 can generate the list of items to be recommended, while the second prediction module 118 can be thought of as a "secondary prediction module" or a "preliminary prediction module" in a sense that the second prediction module 118 generates certain features that can be used for training and/or as an input to the first prediction module 116), the set of past documents based on at least a first feature of the first plurality of features to obtain a preliminary ranked list of documents, each respective document having the respective preliminary rank (see Royzner paragraph [0018], User-nonspecific features may be obtained using a preliminary machine learning algorithm (SVD as an example) different from the main machine learning algorithm used for generating the final prediction of the recommended content for the user; see Royzner paragraph [0118], the first prediction module 116 can be thought of as a "main prediction module" in a sense that the first prediction module 116 can generate the list of items to be recommended, while the second prediction module 118 can be thought of as a "secondary prediction module" or a "preliminary prediction module" in a sense that the second prediction module 118 generates certain features that can be used for training and/or as an input to the first prediction module 116).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Royzner into the method of Wei to have in response to the usefulness being above a predetermined threshold.  Here, combining Royzner with Wei, which are both related to ranking search results using machine learning, improves Wei, by establishing machine learning module that can be configured to implement prediction using user-nonspecific features that are calculated once in a given period of time (see Royzner paragraph [0013]).

Regarding claim 5, Wei discloses wherein the generating the meta-feature is further based on:
a respective value of another given feature of the first plurality of features for the
respective document (see Wei col. 2, lines 60-64, for building a data set to rank search results based on a level of relevance to a domain specific search query; see Wei col. 9, lines 53-56, the query service monitors and obtains metrics related to user interactions with the search results. The metrics may include a click rate for a particular search result, explicit feedback from users, or implicit feedback from users. The click rate for a particular search result may identify a number of times a user selected that result from the list of results), and
see Wei col. 11, lines 38-45, the query service determines a relevance score for each search result based on the comparison. The relevance score of a given search result may be an integer, floating point number, categorical variable, or the like).


Regarding claim 6, Royzner expressly discloses, wherein the value of the second parameter is at least one of: the respective preliminary rank of the respective document,
a value of the other given feature of at least one other document of the set of past documents (see Royzner paragraph [0018], User-nonspecific features may be obtained using a preliminary machine learning algorithm (SVD as an example) different from the main machine learning algorithm used for generating the final prediction of the recommended content for the user; see Royzner paragraph [0118], the first prediction module 116 can be thought of as a "main prediction module" in a sense that the first prediction module 116 can generate the list of items to be recommended, while the second prediction module 118 can be thought of as a "secondary prediction module" or a "preliminary prediction module" in a sense that the second prediction module 118 generates certain features that can be used for training and/or as an input to the first prediction module 116), and
another value of another feature associated with one of the respective document and at least one other document (see Royzner paragraph [0018], User-nonspecific features may be obtained using a preliminary machine learning algorithm (SVD as an example) different from the main machine learning algorithm used for generating the final prediction of the recommended content for the user; see Royzner paragraph [0118], the first prediction module 116 can be thought of as a "main prediction module" in a sense that the first prediction module 116 can generate the list of items to be recommended, while the second prediction module 118 can be thought of as a "secondary prediction module" or a "preliminary prediction module" in a sense that the second prediction module 118 generates certain features that can be used for training and/or as an input to the first prediction module 116).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Royzner into the method of Wei to have in response to the usefulness being above a predetermined threshold.  Here, combining Royzner with Wei, which are both related to ranking search results using machine learning, improves Wei, by establishing machine learning module that can be configured to implement prediction using user-nonspecific features that are calculated once in a given period of time (see Royzner paragraph [0013]).

Regarding claim 8, Wei discloses: repeating the method for a set of past queries,
a respective set of past documents having been provided as respective search results in response to a respective past query of the set of past queries, the respective set of past documents being associated with respective past user interactions (see Wei col. 2, lines 60-64, for building a data set to rank search results based on a level of relevance to a domain specific search query; see Wei col. 9, lines 53-56, the query service monitors and obtains metrics related to user interactions with the search results. The metrics may include a click rate for a particular search result, explicit feedback from users, or implicit feedback from users. The click rate for a particular search result may identify a number of times a user selected that result from the list of results).

Regarding claim 9, Wei discloses wherein the …comprises: applying, by the server, a user engagement metric on the respective sets of past documents based on the respective past user interactions to obtain … (see Wei col. 9, lines 8-15, The training set generator 208 may obtain the search query, features of the query, features of each support document in the database, and the relevance ranking of each search result. The training set generator 208 may also obtain the metrics related to user interactions from the interaction monitor 204. This data is used to create a master data set to be used to train the machine learning model 140. The machine learning model 140 is trained to improve the accuracy of future determinations of relevance scores for each search result in response to a search query. The master data set and the machine learning model 140 may be updated in real-time (e.g., for each search query received) or in batches (e.g., periodically)); and wherein the determining the usefulness of the meta-feature comprises:
applying, by the server, a current user engagement metric on the respective
SERPs based on the respective user interactions with the respective SERPs to
obtain the usefulness (see Wei col. 9, lines 8-15, The training set generator 208 may obtain the search query, features of the query, features of each support document in the database, and the relevance ranking of each search result. The training set generator 208 may also obtain the metrics related to user interactions from the interaction monitor 204. This data is used to create a master data set to be used to train the machine learning model 140. The machine learning model 140 is trained to improve the accuracy of future determinations of relevance scores for each search result in response to a search query. The master data set and the machine learning model 140 may be updated in real-time (e.g., for each search query received) or in batches (e.g., periodically).
Kulkarni expressly discloses determining the threshold and a user engagement metric on the respective sets of past documents based on the respective past user interactions to obtain the threshold (see Kulkarni paragraph [0026], Collected observations can be fed into the machine learning system when the system is being trained. In an example, training involves inputting data, observing the results, and indicating incorrect results. The machine learning system can then adjust its model (e.g., internal model 135) and the data can be fed through again, and again the results can be observed and incorrect results can be indicated to the machine learning system. This process can repeat until a satisfactory threshold of error (or correctness), desired number of cycles, or other predetermined condition is achieved. The model can then remain relatively static to be used for future problem solving (e.g., ranking search results).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Kulkarni into the method of Wei to have in response to the usefulness being above a predetermined threshold.  Here, combining Kulkarni with Wei, which are both related to ranking search results using machine learning, improves Wei, by establishing machine learning module (see Kulkarni paragraph [0016]).

Regarding claim 12 Wei discloses wherein the respective value of the query-independent feature or the respective document is one of:
past values for the query-independent feature (see Wei col. 5, lines 38-45, the query service 136 may monitor user interactions with the search results returned to the user. The user interactions may include, for example, a click on a search result to open a corresponding support document. User interactions may also include invoking a live support session after opening the support document and submitting a second search query related to the subject matter of the first query. The query service 136 may also monitor a period of time the corresponding support document is open), and
Royzner expressly discloses predicted values for the query independent feature 
(see Royzner paragraph [0018], User-nonspecific features may be obtained using a preliminary machine learning algorithm (SVD as an example) different from the main machine learning algorithm used for generating the final prediction of the recommended content for the user; see Royzner paragraph [0118], the first prediction module 116 can be thought of as a "main prediction module" in a sense that the first prediction module 116 can generate the list of items to be recommended, while the second prediction module 118 can be thought of as a "secondary prediction module" or a "preliminary prediction module" in a sense that the second prediction module 118 generates certain features that can be used for training and/or as an input to the first prediction module 116).
Wei to have in response to the usefulness being above a predetermined threshold.  Here, combining Royzner with Wei, which are both related to ranking search results using machine learning, improves Wei, by establishing machine learning module that can be configured to implement prediction using user-nonspecific features that are calculated once in a given period of time (see Royzner paragraph [0013]).


Claim 13 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Wei at el. (US 10,528,576 B1) in view of Royzner (US 2017/0061021 A1).

Regarding claim 13, Wei discloses a computer-implemented method for generating a meta-feature for ranking documents by a machine learning algorithm (MLA) executed by a server, the MLA having been trained to generate the meta-feature for ranking the documents in response to a given query (see Wei col. 4, lines 15-20, A master data set as described herein may be used to train a machine learning model to determine a level of relevance of each search result to the query), the method executable by the server, the method comprising:
receiving, from an electronic device connected to the server, a new query, the MLA not having been trained to rank documents based at least in part on the meta-feature for the new query (see Wei col. 4, lines 15-20, A master data set as described herein may be used to train a machine learning model to determine a level of relevance of each search result to the query; see Wei col. 4, lines 55-60, a user may submit a search query to the support service 130 using the application 112. Upon receiving a query, the query service 136 may extract features from the query. Features of the query may include a length of the query, words or phrases in the query, etc.);
generating, by the server, a set of current documents relevant to the new query, each current document of the respective set of current documents including a first plurality of features (see Wei col. 4, lines 60-col. 5, lines 1-5,  The query service 136 may also obtain a plurality of search results, each corresponding to a support document in the database 138. Each search result may provide a link to a corresponding support document in the database 138. For example, a given search result may provide a hyperlink that references a location of the corresponding support document in the database 138. The query service 136 may extract features from each support document in the database 138. Features of a support document may include a length of a title of the support document, a length of the support document, words or phrases in the support document, etc. The features extracted from each support document may be stored in the database 138 and associated with the corresponding document based on a mapping);
generating, by the MLA, the meta-feature, a respective value of the meta-feature for a respective current document (see Wei col. 9, lines 7-20, The training set generator 208 may obtain the search query, features of the query, features of each support document in the database, and the relevance ranking of each search result. The training set generator 208 may also obtain the metrics related to user interactions from the interaction monitor 204. This data is used to create a master data set to be used to train the machine learning model 140. The machine learning model 140 is trained to improve the accuracy of future determinations of relevance scores for each search result in response to a search query. The master data set and the machine learning model 140 may be updated in real-time (e.g., for each search query received) or in batches (e.g., periodically); see Wei col. 10, lines 19-25, the query service normalizes the metrics obtained in step 330. The metrics may be normalized to account for a click bias, a voting bias, an assisted support bias, etc) being based on:
ranking, by the MLA, the respective set of current documents based at least in part on the first plurality of features and the meta-feature to obtain a respective final ranked list of documents (see Wei col. 9, lines 7-20, The training set generator 208 may obtain the search query, features of the query, features of each support document in the database, and the relevance ranking of each search result. The training set generator 208 may also obtain the metrics related to user interactions from the interaction monitor 204. This data is used to create a master data set to be used to train the machine learning model 140. The machine learning model 140 is trained to improve the accuracy of future determinations of relevance scores for each search result in response to a search query. The master data set and the machine learning model 140 may be updated in real-time (e.g., for each search query received) or in batches (e.g., periodically); see Wei col. 10, lines 19-25, the query service normalizes the metrics obtained in step 330. The metrics may be normalized to account for a click bias, a voting bias, an assisted support bias, etc); and
transmitting, by the server to the electronic device, a respective SERP including the respective final ranked list of documents (see Wei col. 2, lines 1-15, see Wei col. 2, lines 1-20, The operation may also include generating an ordered list of the plurality of search results based on the relevance scores. The operation may also include returning the ordered list in response to the search query).

Royzner expressly discloses a respective predicted value of a given feature of the first plurality of features for the respective document, and a predicted value of a parameter associated with the set of current documents (see Royzner paragraph [0018], User-nonspecific features may be obtained using a preliminary machine learning algorithm (SVD as an example) different from the main machine learning algorithm used for generating the final prediction of the recommended content for the user; see Royzner paragraph [0118], the first prediction module 116 can be thought of as a "main prediction module" in a sense that the first prediction module 116 can generate the list of items to be recommended, while the second prediction module 118 can be thought of as a "secondary prediction module" or a "preliminary prediction module" in a sense that the second prediction module 118 generates certain features that can be used for training and/or as an input to the first prediction module 116); the meta-feature to obtain a respective final ranked list of documents (see Royzner paragraph [0018], User-nonspecific features may be obtained using a preliminary machine learning algorithm (SVD as an example) different from the main machine learning algorithm used for generating the final prediction of the recommended content for the user).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Royzner into the method of Wei to have in response to the usefulness being above a predetermined threshold.  Here, combining Royzner with Wei, which are both related to ranking search Wei, by establishing machine learning module that can be configured to implement prediction using user-nonspecific features that are calculated once in a given period of time (see Royzner paragraph [0013]).

Claims 14-17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Wei at el. (US 10,528,576 B1) in view of Royzner (US 2017/0061021 A1) further in view of Kulkarni et al. (US 2012/0078825 A1).

Regarding claim 14 Wei discloses during a training phase (see Wei col. 9, lines 1-10, The training set generator 208 may obtain the search query, features of the query, features of each support document in the database, and the relevance ranking of each search result. The training set generator 208 may also obtain the metrics related to user interactions from the interaction monitor 204):
acquiring, by the server, a set of past queries, each query of the set of past queries having been previously submitted on the server (see Wei col. 4, lines 60-col. 5, lines 1-5,  The query service 136 may also obtain a plurality of search results, each corresponding to a support document in the database 138. Each search result may provide a link to a corresponding support document in the database 138. For example, a given search result may provide a hyperlink that references a location of the corresponding support document in the database 138. The query service 136 may extract features from each support document in the database 138. Features of a support document may include a length of a title of the support document, a length of the support document, words or phrases in the support document, etc. The features extracted from each support document may be stored in the database 138 and associated with the corresponding document based on a mapping);
acquiring, for each query of the set of past queries, a respective set of past documents (see Wei col. 4, lines 60-col. 5, lines 1-5,  The query service 136 may also obtain a plurality of search results, each corresponding to a support document in the database 138. Each search result may provide a link to a corresponding support document in the database 138.),
the respective set of past documents having been presented as respective search results in response to the respective query, each respective document of the respective set of past documents having:
a first plurality of features, and respective values for the first plurality of features (see Wei col. 4, line 60-col. 5, lines 1-5,  The query service 136 may also obtain a plurality of search results, each corresponding to a support document in the database 138. Each search result may provide a link to a corresponding support document in the database 138. For example, a given search result may provide a hyperlink that references a location of the corresponding support document in the database 138. The query service 136 may extract features from each support document in the database 138. Features of a support document may include a length of a title of the support document, a length of the support document, words or phrases in the support document, etc. The features extracted from each support document may be stored in the database 138 and associated with the corresponding document based on a mapping);
see Wei col. 2, lines 60-64, for building a data set to rank search results based on a level of relevance to a domain specific search query; see Wei col. 9, lines 53-56, the query service monitors and obtains metrics related to user interactions with the search results. The metrics may include a click rate for a particular search result, explicit feedback from users, or implicit feedback from users. The click rate for a particular search result may identify a number of times a user selected that result from the list of results; see Wei col. 11, lines 38-45, the query service determines a relevance score for each search result based on the comparison. The relevance score of a given search result may be an integer, floating point number, categorical variable, or the like) being based on:
a respective value of a given feature of the first plurality of features for the
respective document (see Wei col. 3, lines 17-22, The query service may compare the features of the query and features of the search results. Based on the comparison, the query service may determine a level of relevance of each search result to the search query. The level of relevance may be on a scale from zero to a maximum value), and
a value of the given feature for at least one other document in the set of past
documents;
validating, by the server, the meta-feature based on its usefulness for ranking future search engine results pages (SERPs) in response to current queries, each of the current query being one of the set of past queries (see Wei col. 9, lines 7-20, The training set generator 208 may obtain the search query, features of the query, features of each support document in the database, and the relevance ranking of each search result. The training set generator 208 may also obtain the metrics related to user interactions from the interaction monitor 204. This data is used to create a master data set to be used to train the machine learning model 140. The machine learning model 140 is trained to improve the accuracy of future determinations of relevance scores for each search result in response to a search query. The master data set and the machine learning model 140 may be updated in real-time (e.g., for each search query received) or in batches (e.g., periodically); see Wei col. 10, lines 19-25, the query service normalizes the metrics obtained in step 330. The metrics may be normalized to account for a click bias, a voting bias, an assisted support bias, etc);
in response to the usefulness… the MLA to generate the meta-feature (see Wei col. 14, lines 1-5, The training set generator 530 may use this data to generate a master data set. The training set generator 530 provides the master data set to the result ranker 528. The master data set may be used to train the machine learning model to more accurately determine a relevance of each search result to a query submitted by a user of the application 522; see Wei col. 9, lines 1-21, The training set generator 208 may obtain the search query, features of the query, features of each support document in the database, and the relevance ranking of each search result. The training set generator 208 may also obtain the metrics related to user interactions from the interaction monitor 204. This data is used to create a master data set to be used to train the machine learning model 140. The machine learning model 140 is trained to improve the accuracy of future determinations of relevance scores for each search result in response to a search query. The master data set and the machine learning model 140 may be updated in real-time (e.g., for each search query received) or in batches (e.g., periodically)

Kulkarni expressly discloses in response to the usefulness being above a predetermined threshold, training, by the server, the MLA to generate the meta-feature (see Kulkarni paragraph [0026], Collected observations can be fed into the machine learning system when the system is being trained. In an example, training involves inputting data, observing the results, and indicating incorrect results. The machine learning system can then adjust its model (e.g., internal model 135) and the data can be fed through again, and again the results can be observed and incorrect results can be indicated to the machine learning system. This process can repeat until a satisfactory threshold of error (or correctness), desired number of cycles, or other predetermined condition is achieved. The model can then remain relatively static to be used for future problem solving (e.g., ranking search results).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Kulkarni into the method of Wei to have in response to the usefulness being above a predetermined threshold.  Here, combining Kulkarni with Wei, which are both related to ranking search results using machine learning, improves Wei, by establishing machine learning module that can be configured to implement (e.g., create, update, or host) a goal model (see Kulkarni paragraph [0016]).

Regarding claim 15 Wei discloses wherein the validating comprises:

current queries (see Wei col. 2, lines 1-15, generate a data set representative of search results responsive to a search query. The operation may generally include identifying features of the search query and features of a plurality of search results. The operation may also include comparing the features of the search query and the features of the plurality of search results. The operation may also include determining a relevance score for each search result in the plurality of search results based, at least in part, on the comparison and metrics related to prior interactions with the plurality of search results by a plurality of users);
generating, by the server, a respective set of current documents relevant to
each the current queries, each current document of the respective set of current
documents including the first plurality of features and the meta-feature (see Wei col. 2, lines 1-15, generate a data set representative of search results responsive to a search query. The operation may generally include identifying features of the search query and features of a plurality of search results. The operation may also include comparing the features of the search query and the features of the plurality of search results. The operation may also include determining a relevance score for each search result in the plurality of search results based, at least in part, on the comparison and metrics related to prior interactions with the plurality of search results by a plurality of users);
ranking, by the MLA, the respective sets of current documents based at least
in part on the first plurality of features and the meta-feature to obtain
respective final ranked list of documents (see Wei col. 2, lines 1-20, generate a data set representative of search results responsive to a search query. The operation may generally include identifying features of the search query and features of a plurality of search results. The operation may also include comparing the features of the search query and the features of the plurality of search results. The operation may also include determining a relevance score for each search result in the plurality of search results based, at least in part, on the comparison and metrics related to prior interactions with the plurality of search results by a plurality of users, The operation may also include generating an ordered list of the plurality of search results based on the relevance scores. The operation may also include returning the ordered list in response to the search query);
transmitting, by the server to the plurality of electronic devices, respectives
SERPs, each respective SERPs including the respective final ranked list of
Documents (see Wei col. 2, lines 1-15, see Wei col. 2, lines 1-20, The operation may also include generating an ordered list of the plurality of search results based on the relevance scores. The operation may also include returning the ordered list in response to the search query);
receiving, by the server from the plurality of electronic devices, at least one
respective user interaction with the respective SERP (see Wei col. 3, lines 44-67, Upon displaying the list of search results, the query service may obtain metrics related to user interactions with the search results. The metrics may include explicit feedback and implicit feedback from the user. Explicit feedback may include a vote provided by a user that indicates whether a particular search result is relevant to the query. Explicit feedback may also be provided by the user as text or in response to a product survey, etc)); and

the respective user interactions with the respective SERPs (see Wei col. 3, lines 44-67, The query service may obtain implicit feedback by monitoring actions of the user after the user selects a particular search result. The implicit feedback may indicate whether the particular search result is relevant to the search query)

Regarding claim 16 Wei discloses wherein the respective set of past documents is associated with respective past user interactions; and wherein
the method further comprises, prior to the validating the meta-feature:
applying, by the server, a user engagement metric on the respective sets of
past documents based on the respective past-user interactions to …(see Wei col. 9, lines 8-15, The training set generator 208 may obtain the search query, features of the query, features of each support document in the database, and the relevance ranking of each search result. The training set generator 208 may also obtain the metrics related to user interactions from the interaction monitor 204. This data is used to create a master data set to be used to train the machine learning model 140. The machine learning model 140 is trained to improve the accuracy of future determinations of relevance scores for each search result in response to a search query. The master data set and the machine learning model 140 may be updated in real-time (e.g., for each search query received) or in batches (e.g., periodically)); 
and wherein the determining the usefulness of the meta-feature comprises:
applying, by the server, a current user engagement metric on the respective
SERPs based on the respective user interactions with the respective SERPs to
(see Wei col. 9, lines 8-15, The training set generator 208 may obtain the search query, features of the query, features of each support document in the database, and the relevance ranking of each search result. The training set generator 208 may also obtain the metrics related to user interactions from the interaction monitor 204. This data is used to create a master data set to be used to train the machine learning model 140. The machine learning model 140 is trained to improve the accuracy of future determinations of relevance scores for each search result in response to a search query. The master data set and the machine learning model 140 may be updated in real-time (e.g., for each search query received) or in batches (e.g., periodically).
Kulkarni expressly discloses applying, by the server, a user engagement metric on the respective sets of past documents based on the respective past-user interactions to obtain the threshold (see Kulkarni paragraph [0026], Collected observations can be fed into the machine learning system when the system is being trained. In an example, training involves inputting data, observing the results, and indicating incorrect results. The machine learning system can then adjust its model (e.g., internal model 135) and the data can be fed through again, and again the results can be observed and incorrect results can be indicated to the machine learning system. This process can repeat until a satisfactory threshold of error (or correctness), desired number of cycles, or other predetermined condition is achieved. The model can then remain relatively static to be used for future problem solving (e.g., ranking search results).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Kulkarni into the Wei to have in response to the usefulness being above a predetermined threshold.  Here, combining Kulkarni with Wei, which are both related to ranking search results using machine learning, improves Wei, by establishing machine learning module that can be configured to implement (e.g., create, update, or host) a goal model (see Kulkarni paragraph [0016]).

Regarding claim 17, Wei discloses wherein the MLA is trained to generate the meta-feature based on:
the meta-feature (see Wei col. 4, lines 15-20, A master data set as described herein may be used to train a machine learning model to determine a level of relevance of each search result to the query; see Wei col. 4, lines 55-60, a user may submit a search query to the support service 130 using the application 112. Upon receiving a query, the query service 136 may extract features from the query. Features of the query may include a length of the query, words or phrases in the query, etc),
the respective SERP, the respective SERP including the respective final
ranked list of documents having been generated based in part on the metafeature, and
the respective user interactions with the respective SERP (see Wei col. 2, lines 1-15, see Wei col. 2, lines 1-20, The operation may also include generating an ordered list of the plurality of search results based on the relevance scores. The operation may also include returning the ordered list in response to the search query; see Wei col. 3, lines 44-67, Upon displaying the list of search results, the query service may obtain metrics related to user interactions with the search results. The metrics may include explicit feedback and implicit feedback from the user. Explicit feedback may include a vote provided by a user that indicates whether a particular search result is relevant to the query. Explicit feedback may also be provided by the user as text or in response to a product survey, etc).

Regarding claim 18 Wei discloses computer-implemented method for ranking documents in response to a given query using a meta-feature by a machine learning algorithm (MLA) executed by a server (see Wei col. 4, lines 15-20, A master data set as described herein may be used to train a machine learning model to determine a level of relevance of each search result to the query), the method executable by the server, the method comprising:
receiving, from an electronic device connected to the server, a given query (see Wei col. 4, lines 15-20, A master data set as described herein may be used to train a machine learning model to determine a level of relevance of each search result to the query; see Wei col. 4, lines 55-60, a user may submit a search query to the support service 130 using the application 112. Upon receiving a query, the query service 136 may extract features from the query. Features of the query may include a length of the query, words or phrases in the query, etc.);
generating, by the server, a set of current documents relevant to the new query, each current document of the respective set of current documents including a first plurality of features (see Wei col. 4, lines 60-col. 5, lines 1-5,  The query service 136 may also obtain a plurality of search results, each corresponding to a support document in the database 138. Each search result may provide a link to a corresponding support document in the database 138. For example, a given search result may provide a hyperlink that references a location of the corresponding support document in the database 138. The query service 136 may extract features from each support document in the database 138. Features of a support document may include a length of a title of the support document, a length of the support document, words or phrases in the support document, etc. The features extracted from each support document may be stored in the database 138 and associated with the corresponding document based on a mapping);
ranking, by the MLA, the set of current documents based on at least a portion of the first plurality of features to obtain a preliminary ranked list of documents (see Wei col. 2, lines 1-15, generate a data set representative of search results responsive to a search query. The operation may generally include identifying features of the search query and features of a plurality of search results. The operation may also include comparing the features of the search query and the features of the plurality of search results. The operation may also include determining a relevance score for each search result in the plurality of search results based, at least in part, on the comparison and metrics related to prior interactions with the plurality of search results by a plurality of users);
generating, by the MLA, the meta-feature see Wei col. 2, lines 60-64, for building a data set to rank search results based on a level of relevance to a domain specific search query), the meta-feature being a relative feature based on at least one given feature of the first plurality of features, a respective value of the meta-feature for a respective current document in the … ranked list of documents being based on:
a respective value of the at least one given feature of the first plurality of
see Wei col. 2, lines 60-64, for building a data set to rank search results based on a level of relevance to a domain specific search query), and
a value of a parameter associated with the … ranked list of documents (see Wei col. 2, lines 60-64, for building a data set to rank search results based on a level of relevance to a domain specific search query; see Wei col. 9, lines 53-56, the query service monitors and obtains metrics related to user interactions with the search results. The metrics may include a click rate for a particular search result, explicit feedback from users, or implicit feedback from users. The click rate for a particular search result may identify a number of times a user selected that result from the list of results; see Wei col. 11, lines 38-45, the query service determines a relevance score for each search result based on the comparison. The relevance score of a given search result may be an integer, floating point number, categorical variable, or the like);
ranking, by the MLA, the … ranked list of documents based on at least the meta-feature to obtain a respective final ranked list of documents (see Wei col. 2, lines 60-64, for building a data set to rank search results based on a level of relevance to a domain specific search query; see Wei col. 9, lines 53-56, the query service monitors and obtains metrics related to user interactions with the search results. The metrics may include a click rate for a particular search result, explicit feedback from users, or implicit feedback from users. The click rate for a particular search result may identify a number of times a user selected that result from the list of results; see Wei col. 11, lines 38-45, the query service determines a relevance score for each search result based on the comparison. The relevance score of a given search result may be an integer, floating point number, categorical variable, or the like); and
transmitting, by the server to the electronic device, a respective SERP including the respective final ranked list of documents in response to the given query (see Wei col. 2, lines 1-15, see Wei col. 2, lines 1-20, The operation may also include generating an ordered list of the plurality of search results based on the relevance scores. The operation may also include returning the ordered list in response to the search query).
Royzner expressly discloses ranking, by the MLA, the preliminary ranked list of documents based on at least the meta-feature to obtain a respective final ranked list of documents (see Royzner paragraph [0018], User-nonspecific features may be obtained using a preliminary machine learning algorithm (SVD as an example) different from the main machine learning algorithm used for generating the final prediction of the recommended content for the user; see Royzner paragraph [0118], the first prediction module 116 can be thought of as a "main prediction module" in a sense that the first prediction module 116 can generate the list of items to be recommended, while the second prediction module 118 can be thought of as a "secondary prediction module" or a "preliminary prediction module" in a sense that the second prediction module 118 generates certain features that can be used for training and/or as an input to the first prediction module 116.)
a value of a parameter associated with the preliminary ranked list of
documents (see Royzner paragraph [0018], User-nonspecific features may be obtained using a preliminary machine learning algorithm (SVD as an example) different from the main machine learning algorithm used for generating the final prediction of the recommended content for the user).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Royzner into the method of Wei to have in response to the usefulness being above a predetermined threshold.  Here, combining Royzner with Wei, which are both related to ranking search results using machine learning, improves Wei, by establishing machine learning module that can be configured to implement prediction using user-nonspecific features that are calculated once in a given period of time (see Royzner paragraph [0013]).

Regarding claim 19, Royzner expressly discloses, wherein the value of the parameter associated with the preliminary ranked list of documents is a respective preliminary rank of the current document (see Royzner paragraph [0018], User-nonspecific features may be obtained using a preliminary machine learning algorithm (SVD as an example) different from the main machine learning algorithm used for generating the final prediction of the recommended content for the user; see Royzner paragraph [0118], the first prediction module 116 can be thought of as a "main prediction module" in a sense that the first prediction module 116 can generate the list of items to be recommended, while the second prediction module 118 can be thought of as a "secondary prediction module" or a "preliminary prediction module" in a sense that the second prediction module 118 generates certain features that can be used for training and/or as an input to the first prediction module 116; see Royzner paragraph [0118],  the first prediction module 116 can be thought of as a "main prediction module" in a sense that the first prediction module 116 can generate the list of items to be recommended, while the second prediction module 118 can be thought of as a "secondary prediction module" or a "preliminary prediction module" in a sense that the second prediction module 118 generates certain features that can be used for training and/or as an input to the first prediction module 116. For example, the second prediction module 118 can generate one or more user-nonspecific features 128 that can be used for training the first prediction module 116.).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Royzner into the method of Wei to have in response to the usefulness being above a predetermined threshold.  Here, combining Royzner with Wei, which are both related to ranking search results using machine learning, improves Wei, by establishing machine learning module that can be configured to implement prediction using user-nonspecific features that are calculated once in a given period of time (see Royzner paragraph [0013]).

Conclusion
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to DINKU GEBRESENBET whose telephone  number is 571-270-1636.  The examiner can normally be reached between 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached at 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system.  Status information for published 
/DINKU W GEBRESENBET/Primary Examiner, Art Unit 2164